ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-371, concluding that RICHARD P. RINALDO of UNION TOWNSHIP, who was admitted to the bar of this State in 2003, should be suspended from practice for a period of three months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with client), and RPC 1.16(b) (improper termination of representation);
And RICHARD P. RINALDO having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that RICHARD P. RINALDO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.